LETTS, Judge.
The petitioner seeks a writ of certiorari which would preclude the necessity of providing additional discovery in a dissolution proceeding involving a dispute over alimony, child support and custody. We grant the petition and reinstate the trial judge’s original order of August 8, 1988, which denied the motion to file the additional interrogatories.
We are of the opinion that the interrogatories in question constitute an “unfettered fishing expedition ... [which] will simply encourage the return of the fault concept to dissolution proceedings with all of its attendant atrocities.” Smith v. Bloom, 506 So.2d 1173, 1177 (Fla. 4th DCA 1987). See also Slatnick v. Leadership Housing Systems of Florida, 368 So.2d 78 (Fla. 4th DCA 1979).
CERTIORARI GRANTED.
STONE and WARNER, JJ., concur.